Citation Nr: 0417022	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD) has been received.  

2.  Entitlement to an increased rating for tinea pedis with 
history of tinea cruris and pyoderma, with scarring and 
folliculitis, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for neuropathy of the 
right arm, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The RO denied the veteran's claim for service connection for 
service connection for PTSD, an increased rating for a skin 
disability, and an increased rating for neuropathy of the 
right arm.  The veteran testified at a Travel Board hearing 
held before the undersigned in December 2003 in connection 
with his appeal.  A transcript of his testimony is on file.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  


Adequacy of VCAA Notice

The RO issued a VCAA notice letter to the veteran in July 
2003 which does not substantially comply with the notice 
requirements of the VCAA.  The letter did not specifically 
advise the veteran of the evidence required for an award of 
service connection for PTSD.  

While the precise issue before the Board is whether new and 
material evidence has been submitted to reopen a previously 
denied claim, the notice requirements of the VCAA still 
apply.  The letter did not address the increased rating 
issues at all.  

Consequently, the letter does not satisfy the requirements of 
Quartuccio, supra.  The Board does not have the authority to 
cure a VCAA notice defect on its own.  See Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidating, as contrary to the governing statute, the VA 
regulation, 38 C.F.R. § 19.9(a)(2)(ii), which gave the Board 
the authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA).  

Accordingly, since the record does not show that the veteran 
was provided adequate notice under the VCAA and the Board is 
without authority to provide such notice, the Board must 
remand for further RO action pursuant to the VCAA.  



Unwaived Evidence

In December 2003, shortly after the Travel Board hearing, the 
veteran submitted a large quantity of additional medical 
evidence directly to the Board.  This submission was not 
accompanied by a written waiver of the veteran's right to 
have this evidence considered initially by the RO.  The 
evidence pertains to the issue of entitlement to service 
connection for PTSD and entitlement to an increased rating 
for neuropathy of the right arm.  

In the aforementioned decision in Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) also invalidated portions of VA regulations 
that permitted the Board to decide appeals using evidence 
that had not previously been reviewed at the RO.  In light of 
the decision in the DAV case, the additional evidence 
received from the veteran must be reviewed by the RO before 
the affected issues can be reviewed on appeal by the Board.  

Change of Rating Criteria for Skin Disability

During the pendency of the claim there was a change of law 
that must be considered in adjudicating the veteran's claim 
for an increased rating for his service-connected skin 
disability.  Specifically, revised VA regulations that 
changed the criteria for rating skin disorders went into 
effect on August 3, 2002.  The veteran has not yet been 
informed of the relevant provisions of the new law.  A 
document setting forth the text of the revised provisions 
should be furnished to the veteran and he and his 
representative should be offered an opportunity to submit 
additional evidence or argument in light thereof if he so 
desires.  

Development of the Evidence

The postservice medical evidence is replete with diagnoses of 
PTSD by private and VA medical personnel, including a VA 
physician who examined the veteran in November 2002 in 
connection with his petition to reopen his claim.  The 
question at issue on appeal relates to the occurrence of an 
adequate stressor for PTSD.  


The veteran relates that while in Vietnam he served in a unit 
that built a road to the Ashau Valley and frequently came 
under enemy fire.  He reports that on one occasion his rifle 
was hit and was knocked from his hand and that on another 
occasion a rocket blew up behind his bunker while he was on 
guard duty.  He describes going on early morning mine sweeps 
not knowing whether enemy troops were nearby.  He has told 
examining physicians that members of his unit were killed in 
the attacks.  

The RO has declined to seek verification of the claimed 
stressor events from the United States Armed Services Center 
for Research of Unit Records (USASCRUR), citing the lack of 
specificity of the information provided by the veteran.  
However, since some of the claimed events are of a nature 
that would probably be readily verifiable if certain basic 
facts were known, the Board believes that the veteran should 
be given another opportunity to provide the necessary 
information.  In particular, he should attempt to recall the 
names of persons killed and the approximate month of the 
attacks on his unit, especially the attack on his bunker.  

With respect to the rating for right arm neuropathy, the 
veteran has submitted a statement from a private physician, 
Dr. DHA (initials), who has reported a somewhat greater 
degree of impairment than that shown on the most recent VA 
neurological examination in June 2002.  

The Board believes that reexamination of the veteran is 
therefore necessary to fulfill the duty to assist under the 
VCAA.  ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added))  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history").  




With respect to the issue of entitlement to an increased 
rating for the service-connected skin disability, it appears 
that although the areas affected by the disability for which 
service connection has been granted are limited to the feet 
and groin, the veteran reports problems with other areas as 
well and the record shows a number of different skin 
diagnoses involving various parts of his body.  

In order to properly review the rating on appeal, it must be 
determined which skin manifestations are related to the 
service-connected tinea pedis and tinea cruris and which are 
not.  Also, the most recent VA examination contains no 
reference to manifestations of pyoderma and costochondritis, 
both of which are included in the service connection award.  
Hence, a VA dermatology examination is necessary.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should provide the veteran 
written notification of the provisions of 
the revised rating criteria for skin 
disorders that went into effect on August 
3, 2002.  

4.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events (especially 
persons who were killed or injured), 
including their names, ranks, and units 
of assignment, the veteran's unit of 
assignment at the time of each incident, 
and any other identifying detail.  

He should be advised of the importance of 
specificity as to dates (preferably the 
approximate month) so that verifying 
information can be requested from the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR).  


5.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD at any time or for 
his service-connected skin disorder or 
right arm neuropathy since January 1999.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

7.  The VBA AMC should arrange for a VA 
special neurological examination of the 
veteran by a neurologist or other 
appropriate available specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature and extent of severity of the 
service-connected neuropathy of the right 
arm.  All necessary tests and studies 
should be performed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review 
in conjunction with the examination.  
Any further indicated special studies 
must be conducted.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran by a dermatologist or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature and severity of the service-
connected skin disability.  All necessary 
tests and studies should be performed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following:

(a)  Each skin disorder 
currently present should be 
described in full and a 
diagnosis should be assigned 
for each.  

(b)  All present 
manifestations of tinea 
pedis, tinea cruris, pyoderma 
and costochondritis should be 
described in full.  
(c)  For each skin disorder 
other than tinea pedis, tinea 
cruris, pyoderma and 
costochondritis, the examiner 
should express an opinion as 
to whether it is at least as 
likely as not that such 
disorder is etiologically 
related to the service-
connected disorders.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

10.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the issues on appeal.  
Before addressing the merits of the PTSD 
claim, the VBA AMC should make a 
determination as to whether the claim 
previously denied in January 1997 has 
been reopened by submission of new and 
material evidence.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and increased evaluations, and 
may result in their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




